          Case 5:20-cv-00100-gwc Document 50 Filed 04/19/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

 JAMES M. LAMBERT, an individual,                )
                                                 )
         Plaintiff,                              )
                                                 )
        ~                                        )               Case No. 5:20-cv-100
                                                 )
 EQUIFAX, INC., a corporation; EQUIFAX           )
 INFORMATION SERVICES, LLA, a                    )
 corporation; EXPERIAN INFORMATION               )
 SOLUTIONS, INC., a corporation; TRANS           )
 UNION, LLC. A corporation; and DOES 1-          )
 10, inclusive,                                  )
                                                 )
        Defendants.                              )

                                    ORDER OF DISMISSAL


       The foregoing Stipulation of the parties is accepted and approved, and Defendants

Equifax Inc. and Equifax Information Services, LLC, are hereby dismissed with prejudice from

this action, with each party to bear its own attorneys' fees and costs. The remaining party,

Experian Information Solutions, Inc., is not party to this stipulation agreement or Order and

therefore, remains as a defendant in this ongoing action.

       IT IS SO ORDERED.

       Dated at Burlington, in the District of Vermont, this 19th day of April, 2021.



                                                             Geoffrey W. Crawford, Chief Judge
                                                             United States District Court
